Exhibit 10.8

AMENDMENT TO AGREEMENT OF LIMITED PARTNERSHIP OF

W2007 EQUITY INNS PARTNERSHIP, L.P.

This Amendment to Agreement of Limited Partnership (this “Amendment”) of W2007
Equity Inns Partnership, L.P., a Tennessee Limited Partnership (the
“Partnership”), is made and entered into as of March 31, 2008, by and among
W2007 Grace I, LLC, a Tennessee limited liability company (“Limited Partner”)
and W2007 Grace Acquisition I, Inc., a Tennessee corporation (“General
Partner”).

WHEREAS, (x) the Partnership is the successor-in-interest by merger to Grace II,
L.P., a Tennessee Limited Partnership; (y) Limited Partner was formerly known as
“Grace I, LLC” and (z) General Partner was formerly known as “Grace Acquisition
I, Inc.”;

WHEREAS, General Partner, as the sole general partner of the Partnership, and
Limited Partner, as the sole limited partner of the Partnership, entered into
that certain Agreement of Limited Partnership, dated as of October 22, 2007 (the
“Partnership Agreement”; capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Partnership Agreement);

NOW, THEREFORE, in consideration of the foregoing, the mutual promises of the
parties hereto, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Waiver. Article XI of the Partnership Agreement is hereby amended to insert
the following Section 11.02:

11.02 Waiver. Subject to applicable law, the General Partner may waive, by
written consent, the requirement of any provision of this Agreement (including
any conditions to the effectiveness of this Agreement, but excluding the right
to consent of any other Partner).

2. Miscellaneous.

(a) Except as amended hereby or as otherwise set forth in this Amendment, the
Partnership Agreement shall remain unchanged and in full force and effect.

(b) References in the Partnership Agreement to “this Partnership Agreement” or
“this Agreement” (including indirect references such as “hereunder,” “hereby,”
“herein” and “hereof”) shall be deemed to be references to the Partnership
Agreement as amended by this Amendment.

(c) This Amendment shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns.

(d) This Amendment shall be governed by, and interpreted in accordance with, the
laws of the State of Tennessee.



--------------------------------------------------------------------------------

(e) This Amendment may be executed in multiple counterparts and by facsimile,
each of which, when executed and delivered to the other party, shall be deemed
an original and all of which together shall be deemed one and the same
instrument.

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Amendment as of the date first written above.

 

General Partner:

W2007 GRACE ACQUISITION I, INC.,

a Tennessee corporation, as Existing General Partner

By: 

/s/ Greg Fay Name: Greg Fay Title: Vice President Limited Partner:

W2007 GRACE I, LLC,

a Tennessee limited liability company, as Limited Partner

By: 

/s/ Todd P. Giannoble Name: Todd P. Giannoble Title: Manager